      Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 1 of 14



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________

NATIONAL RIFLE ASSOCIATION OF AMERICA,

                                     Plaintiff,

         -against-                                                      1:18-CV-0566

ANDREW CUOMO; MARIA T. VULLO; and
THE NEW YORK STATE DEPARTMENT
OF FINANCIAL SERVICES,

                           Defendants.
____________________________________________

THOMAS J. McAVOY,
Senior United States District Judge



                                      DECISION & ORDER

I.       INTRODUCTION

         Presently before the Court is Plaintiff National Rifle Association of America's

(“Plaintiff” or “the NRA”) appeal of Magistrate Judge Hummel's discovery determination. Dkt.

No. 130. Defendants New York Governor Andrew Cuomo (“Gov. Cuomo”), former

Superintendent of the New York State Department of Financial Services Maria T. Vullo

(“Supt. Vullo”), and the New York State Department of Financial Services (“DFS”) oppose

the appeal. Dkt. No. 134.

II.      BACKGROUND

         The Court presumes familiarity with the allegations in the Amended Complaint, Dkt.

No. 37, and the Court’s decisions on Defendants’ two Rule 12 motions. See Dkt. No. 56


                                                  1
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 2 of 14



(November 16, 2018 Decision & Order addressing Defendants’ Rule 12(b)(6) motion); Dkt.

No. 112 (May 9, 2019 Decision & Order addressing Defendants’ Rule 12(c) motion). Suffice

it to say that the only claims remaining in this matter are Plaintiff’s First Amendment and

New York State Constitution, Article 1, § 8 claims alleging a free speech/“implied censorship

campaign” (Am. Compl. Count One), and speech-based retaliation (Am. Compl. Count

Two)(Plaintiff’s “First Amendment claims”).1 Plaintiff’s selective enforcement claims were

dismissed, with such claims against Gov. Cuomo and Supt. Vullo dismissed without

prejudice to repleading. See Dkt. No. 121 at 3. 2 However, Plaintiff has filed a motion

seeking leave to file a Second Amended Complaint asserting a selective enforcement claim

against Supt. Vullo. Dkt. No. 155. That motion is contested, Dkt. No. 162, and remains

pending.

       This matter came before Magistrate Judge Hummel on Plaintiff’s Motion to Compel,

Dkt. No. 73, and Defendants’ Motion for a Protective Order, Dkt. No. 74. Magistrate Judge

Hummel denied Plaintiff’s Motion to Compel insofar as it sought to compel Defendants to



         1
         The Court previously dismissed all section 1983 claims against DFS as withdrawn. Dkt. No. 112 at
 12. However, claims based on the New York State Constitution, Article 1, § 8, remain viable against DFS. As
 the Court noted before, these claims are subject to the same standard as claims brought under the First
 Amendment. Dkt. No. 56 at 15.
         2
             As Magistrate Judge Hummel explained:

         In its May 10, 2019, Decision & Order addressing defendants’ second Motion to Dismiss, the
         Court, as relevant here, dismissed without prejudice plaintiff’s selective enforcement claim
         pursuant to the equal protection clause of the Fourteenth Amendment. Dkt. No. 112 at 12.
         The Court also (1) denied defendants' "motions to dismiss Gov. Cuomo and Supt. Vullo from
         any remaining selective enforcement claims . . . with leave to renew if viable selective
         enforcement claims are re-pled," (2) dismissed all section 1983 claims against DFS as
         withdrawn; and (3) dismissed all money damages claims against DFS, Cuomo, and Vullo in
         their official capacities. Id. Thus, currently remaining are plaintiff’s First Amendment claims
         (Counts 1 and 2).

 Dkt. No. 121 at 3.

                                                       2
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 3 of 14



provide discovery relating to: (1) referral of matters to other government agencies unrelated

to the NRA, (2) investigation of non-NRA endorsed affinity programs, (3) communications

between defendants and financial institutions or insurers regarding non-NRA gun promotion

organizations, and (4) enforcement actions or adverse actions taken against financial

institutions or insurers doing business with non-NRA gun promotion organizations. Dkt. No.

121 at 52-53. These demands were denied with prejudice to the motion, but without

prejudice to renewal should Plaintiff successfully amend its Amended Complaint to reallege

a selective enforcement claim. Id. at 53. Plaintiff’s remaining demands raised within the

motion were denied without prejudice and with leave to renew following the Court’s in

camera review of pertinent documents (discussed next). Id. Defendants’ Motion for a

Protective Order was denied without prejudice and with leave to renew following the Court’s

in camera review of pertinent documents, and Defendants were ordered to provide the

Court a detailed privilege log addressing any documents they seek to withhold on the basis

of any privilege, along with all documents responsive to the following categories of

demands: (1) April 2018 Guidance Letters and Cuomo Press Release; (2) Defendants'

investigations of affinity insurance programs endorsed by Plaintiff; (3) communications

between defendants and financial institutions/insurers other than Chubb, Lockton, and

Lloyds about the financial institution or insurers' relationship or potential relationship with

Plaintiff; and (4) communications between Defendants related to this action excepting its

investigation of Chubb, Lockton, and Lloyds. Id. at 53-54. Magistrate Judge Hummel

further ordered that Defendants were to provide to the Court a signed affidavit indicating

that they conducted a diligent search but do not possess responsive documents, or have



                                                3
   Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 4 of 14



already provided all responsive documents, for the following categories of material: (1)

referral of matters involving Plaintiff to other government agencies; and (2) any adverse or

enforcement actions taken against financial institutions doing business or potentially doing

business with Plaintiff. Id. at 54. Magistrate Judge Hummel also indicated that if he

determines, following in camera review, that any supplemental briefing is required, the Court

would notify the parties and provide such opportunity for additional briefing on any claims

raised within the Motion to Compel and Motion for Protective Order that have been

dismissed without prejudice. Id. The Court notes that on November 13, 2019, Magistrate

Judge Hummel appointed Benjamin W. Hill, Esq. as Special Master to aid in the review of

documents submitted in camera. See Dkt. No. 141.

       On this appeal, Plaintiff challenges Magistrate Judge Hummel's decisions to deny

production of documents related to specific categories as addressed below. See Dkt. No.

130; Pl. Mem. L., Dkt. No. 130-1 at 6-7, 13-15. Plaintiff argues that Magistrate Judge

Hummel failed to properly apply relevancy law to its First Amendment claims and

Defendants' defenses. See generally Dkt. 130-1. Defendants argue that Plaintiff’s appeal

should be denied as it fails to make the requisite showing that Judge Hummel’s decisions

were clearly erroneous such to warrant reversal. See generally Dkt. 134.

III.   DISCUSSION

       The Court will address Plaintiff's specific objections to Magistrate Judge Hummel’s

determinations.

       (1) Referral of Non-NRA Investigations to Other Government Entities

       Plaintiff first argues that Magistrate Judge Hummel erred inasmuch as he held that



                                              4
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 5 of 14



documents and materials related to Defendants’ referral of non-NRA matters3 to other

government agencies were irrelevant to the NRA's First Amendment claims. Dkt. 130-1 at

13. On this issue, Magistrate Judge Hummel found that because Plaintiff’s selective

enforcement claims have been dismissed, it was “unclear how materials or communications

related to defendants’ referral to government agencies of matters not connected with the

NRA materials . . . is relevant to plaintiff’s First Amendment claims.” Dkt. No. 121 at 28

(emphasis in original); see id. at 28-29.4 Magistrate Judge Hummel found that for referral of

matters unrelated to the NRA – both for other “gun promotion organizations” and matters

unrelated to gun promotion – “plaintiff wholly fails to demonstrate relevancy under Rule 26.

Whether defendants referred matters to outside government agencies regarding ‘any

matter’ unrelated to the NRA is overbroad.” Id. at 29.

       Plaintiff argues that Magistrate Judge Hummel erred because “such referrals could

be accompanied by commentary, including the pursuit of a joint strategy to suppress the



         3
           Magistrate Judge Hummel noted that Defendants represented that they had produced to Plaintiff
 referrals of NRA-related matters to other governmental agencies. Dkt. No. 121 at 27-28.
         4
             Magistrate Judge Hummel explained:

         Plaintiff appears to suggest that defendants alleged conduct of “reach[ing] out to various
         Governors and insurance departments across the country regarding the NRA endorsed
         insurance programs” was “done solely as part of Defendants[’] implicit censorship campaign
         and as retaliation for defendants’ utilizing their First Amendment right to publicly advocate on
         behalf of its controversial views.” Dkt. No. 73-1 at 23. They argue, but do not explain, how
         defendants’ referrals of matters “unrelated” to the NRA would further support plaintiff’s claim
         that defendants’ engaged in a retaliatory censorship campaign. Id. The requests for referrals
         of non-NRA matters seek documents and communications relating to (1) non-NRA gun
         promotion organizations, and (2) matters not tied to the NRA nor other gun promotion
         organizations. The Court declines to reach whether such matters would be privileged, as it
         concludes that plaintiff has failed to meet its burden of demonstrating that such
         communications and documents are relevant to any of its remaining claims. Fed. R. Civ. P.
         26(b).

 Dkt. No. 121 at 28-29.

                                                       5
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 6 of 14



political influence of the NRA, which would be squarely relevant to the NRA’s First

Amendment claims.” Dkt. No. 130-1 at 13. Plaintiff also argues that “even referrals made

without such commentary could be relevant to the parties’ claims and defenses if

Defendants knew of identical business practices by multiple nationwide organizations but

chose only to take adverse action against the NRA, and the NRA is entitled to discovery

exploring the reason for Defendants’ disparate approach.” Id.

       Plaintiff's argument in this regard sounds of the classic fishing expedition, see

Raymond v. City of New York, No. 15-CIV-6885 (LTS/SLC), 2020 WL 1067482, at *10

(S.D.N.Y. Mar. 5, 2020)(While “[r]elevance is construed broadly, . . . the requested

discovery must be more than a mere ‘fishing expedition.’”)(citation omitted); Oliver v. New

York State Police, No. 1:15-CV-0444 (BKS/DJS), 2019 W L 1324040, at *4 (N.D.N.Y. Mar.

22, 2019)(“The party seeking the discovery must make a prima facie showing that the

discovery sought is more than merely a fishing expedition.”)(internal quotation marks and

citations omitted), presents arguments that were not presented to Magistrate Judge

Hummel, see Dkt. No. 73-1 at 15-16; Dkt. No. 81 at 4-5, and seeks ev idence of disparate

treatment that is not necessarily relevant to the First Amendment claims, see Dkt. No. 37 at

¶¶ 71-92 (not specifically asserting in the First Amendment claims that the NRA was treated

differently from similarly situated organizations); Dkt. 121 at 49, 5 although perhaps relevant

to the selective enforcement claim Plaintiff seeks to add. Thus, it cannot be said that

Magistrate Judge Hummel clearly erred or abused his discretion in denying production of

         5
          As correctly pointed out by Magistrate Judge Hummel, "Plaintiff's First Amendment claims
 specifically state that defendants targeted the NRA for its viewpoints and political beliefs and advocacy, and
 that defendants ‘caused financial institutions doing business with the NRA to end their business relationships
 with the NRA, or explore such action.'" Dkt. 121 at 49 (quoting Dkt. No. 37 at 29-30)(emphasis added by the
 magistrate judge).

                                                      6
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 7 of 14



this material. Nonetheless, given the broad scope of relevancy in connection with

discovery, see Peddy v. L'Oreal USA Inc., No. 18-CV-7499 (RAJLC), 2019 WL 3926984, at

*1 (S.D.N.Y. Aug. 20, 2019)(For discovery purposes, relevance is construed broadly “to

encompass any matter that bears on, or that reasonably could lead to other matter that

could bear on any party’s claim or defense.”)(internal quotation marks and citation omitted);

Member Servs., Inc. v. Sec. Mut. Life Ins., No.3:06-CV-1164 (TJM/DEP), 2007 WL

2907520, at *4 (N.D.N.Y. Oct. 3, 2007)(“[D]iscovery is to be considered relevant where

there is any possibility that the information sought may be relevant to the subject matter of

the action.”)(internal quotation marks and citations omitted), and in light of the unique

circumstances of this case which involve this appeal coming while the motion to add a

selective enforcement claim is pending and Magistrate Judge Hummel employing a

procedure whereby categories of documents are submitted to him for in camera review after

which he can consider relevance and any claimed privilege, the Court finds that this

procedure should be used with this category of documents. These documents should be

submitted for in camera review in accordance with the procedures outlined by Magistrate

Judge Hummel in his decision after which Magistrate Judge Hummel can determine

whether documents exist that may be relevant to the First Amendment claims, any selective

enforcement claim that may be added in the interim, any defense, and whether any privilege

exits.

         (2) Investigative Files Relating to Investigations of Lockton, Chubb, and
         Lloyd’s

         Next, Plaintiff argues that Magistrate Judge Hummel erred because he held that

Defendants’ investigative files relating to Lockton, Chubb, and Lloyd’s are not relevant to


                                               7
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 8 of 14



the NRA’s First Amendment claims. While Magistrate Judge Hummel correctly concluded

that the Court previously found that the Consent Orders themselves do not demonstrate

that they were arrived at to suppress the Plaintiff's First Amendment rights, it is possible that

documents and communications connected with these investigations could provide some

evidence relevant to the First Amendment claims, Defendants’ defenses, or the selective

enforcement claim that Plaintiff seeks to add. Thus, the Court finds that documents in

connection with this category should be produced to Magistrate Judge Hummel in

accordance with the procedures outlined in his decision for in camera review.

       (3) Investigative Files Relating to Non-NRA Endorsed Affinity Programs

       Plaintiff argued below that documents in this category were relevant to its selective

enforcement claims, see Dkt. No. 73-1 at 4, 11-12, 6 and thus Magistrate Judge Hummel did

not clearly err by denying production relevant thereto. Plaintiff argues on this appeal that

       these documents are relevant to the NRA’s First Amendment retaliation claim
       to demonstrate the disparate treatment of Lockton, Chubb, and Lloyd’s, on
       account of doing business with the NRA compared to other insurers or
       financial institutions with similar non-NRA programs. The NRA has alleged
       that Defendants selectively targeted the NRA’s insurance partners for trivial
       practices that are likely not violations of the New York Insurance Law, and
       regardless, were at the time and still are actively carried on by other non-NRA
       affinity insurance programs. Evidence supporting those allegations is directly
       relevant to prove the NRA’s First Amendment claims of viewpoint
       discrimination and retaliation.

Dkt. 130-1 at 15-16.

       As discussed above, Plaintiff’s First Amendment claims do not specifically

encompass a disparate treatment theory and the argument quoted above appears to



        6
          Plaintiff filed its Motion to Produce before the Court issued its May 9, 2019 Decision & Order
 addressing Defendants’ Rule 12(c) motion and dismissing the remaining selective enforcement claims.

                                                      8
  Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 9 of 14



support Magistrate Judge Hummel's determination that the sought-after material in this

respect is not relevant to the First Amendment claims but might become relevant if Plaintiff

successfully repleads a selective enforcement claim. Nevertheless, because there may be

some evidence in this category of documents that may be relevant to whether the

Defendants' investigative decisions revealed a Second Amendment viewpoint animus, and

because this category of documents may be relevant to the selective enforcement claim

that Plaintiff seeks to add, the Court finds that these documents should be produced to

Magistrate Judge Hummel for in camera review in accordance with the procedures in his

decision.

       (4) Communications between Defendants and Lockton, Chubb, and/or
       Lloyd’s

       Plaintiff argues that Magistrate Judge Hummel erred when he held that Defendants’

communications with Lockton, Chubb, and Lloyd’s were not relevant to the NRA’s First

Amendment claims. For the reasons discussed in section III(2) above, documents in this

category should be produced for Magistrate Judge Hummel's in camera review in

accordance with the procedures set forth in his decision.

       (5) Communications between Defendants and insurers and financial
       institutions (excluding Lockton, Chubb, and Lloyd’s) Concerning
       Business Relationships with Other Gun Promotion Organizations

       Plaintiff argued to Judge Hummel that information exchanged between defendants

and financial institutions and insurers regarding their business arrangements with the NRA

or other gun promotion organizations are “directly relevant to NRA’s First Amendment

claims” as Plaintiff “allege[d] that Defendants are coercing Financial Institutions to stop

doing business with the NRA.” Dkt. No. 73-1 at 21. Further, Plaintiff argued that


                                               9
 Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 10 of 14



communications between Defendants and “non-governmental organizations related to other

Gun Promotion Organizations will directly demonstrate Defendants’ viewpoint discrimination

against organizations, like the NRA, the [sic] support citizens’ rights under the Second

Amendment.” Id.

       Magistrate Judge Hummel found that communications (beyond the April 2018

Guidance Letters and Cuomo Press Release) between defendants and financial institutions

or insurers doing business with or potentially doing business with the NRA other than

Chubb, Lockton, or Lloyds “could potentially support a claim that defendants interfered with

potentially legal business arrangements with banks/financial institutions doing business, or

potentially doing business, with plaintiff,” and thus were potentially relevant to the First

Amendment claims. Dkt. No. 121 at 47. Because Defendants argued that such

communications are protected by the law enforcement privilege, Magistrate Judge Hummel

ordered these documents produced for in camera review along with a detailed privilege log

explaining the basis for their claims of privilege. Id. Thus, these documents are not in issue

on this appeal.

       As to communications between Defendants and financial institution/insurers about

their business relationships with non-NRA gun promotion organizations, Magistrate Judge

Hummel found that

       plaintiff has failed to demonstrate how communication between defendants
       and financial institutions or insurers about their business relationship with
       non-NRA gun promotion organizations is relevant to their First Amendment
       claims. As discussed, plaintiff’s selective enforcement claims have been
       dismissed. Accordingly, plaintiff’s motion to compel is denied with respect to
       demands seeking communications between defendants and financial
       institutions or insurers about their relationship with non-NRA gun promotion
       organizations.


                                                10
 Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 11 of 14



Id. at 48.

       On this appeal, Plaintiff argues that “it is highly probable that evidence indicating

Defendants’ viewpoint animus toward the NRA, and disparate treatment of the NRA, may

be found in such communications. Take for example an email from an insurance company

that sponsors non-NRA affinity insurance programs to the DFS asking whether they need to

correct business practices that are included in the Consent Orders as v iolations of the New

York Insurance Law, and the DFS responding that such practices can continue. That is

directly relevant to the NRA’s First Amendment claims of viewpoint discrimination and

retaliation, and, moreover, directly relevant to Defendants’ qualified immunity defense.” Dkt.

130-1 at 17.

       On the issue of qualified immunity, Magistrate Judge Hummel found in connection

with Plaintiff’s demand for documents and communications relating to the April 2018

Guidance Letters and the Cuomo Press Release that evidence of “retaliatory intent is

relevant to plaintiff’s First Amendment retaliation claim, and, thus, was arguably relevant to

the qualified immunity defense as it relates to the First Amendment retaliation claim.” Dkt.

121 at 15. He did not address the qualified immunity defense in connection with this

category of sought-after documents, although Plaintiff did not raise this issue in this context.

See generally Dkt. No. 73-1 (not raising the qualified immunity defense as a possible basis

for relevancy of any sought-after material); see also Dkt. 81 at 3 (raising the qualified

immunity defense only in connection with “the actual published April 2018 Letters and the

Press Releases”), 8 (same).

       Here, although Plaintiff’s speculation that relevant documents exist sounds of an

improper fishing expedition, and although it raises relevancy in connection with a qualified

                                               11
 Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 12 of 14



immunity defense that was not presented to Magistrate Judge Hummel, the possibility that

relevant documents exist compels the Court to conclude that over-production of documents

rather than under-production is the proper course to f ollow. Accordingly, documents

responsive to this category of demands should be produced to Magistrate Judge Hummel

for in camera review to determine relevancy to the First Amendment claims, a qualified

immunity defense, and any selective enforcement claim that may be added in the interim.

       (6) Adverse/ Enforcement Actions against Financial Institutions

       Plaintiff sought to compel Defendants to provide information or documentation

regarding adverse or enforcement actions taken against any “Financial Institutions with

actual or potential business ties with the NRA or similar Gun Promotion Organizations.” Dkt.

No. 73-1 at 21. In response, defendants contended that "[t]he only investigation of affinity

groups other than the NRA conducted since 2017 was a spin-off of the investigation of the

NRA-enforced programs including the Carry Guard program." Dkt. No. 79 at 23.

Defendants further advised that the "spin-off investigation" related to violations of the

insurance law involving Lockton and "its excess lines business including affinity group

insurance unrelated to the NRA." Id. at 23.

       Magistrate Judge Hummel concluded:

       Plaintiff fails to demonstrate the relevance of any adverse or enforcement
       actions defendants may have taken or considered taking against financial
       institutions or insurers doing business with “similar Gun Promotion
       organizations” and non NRA-organizations. Plaintiff’s First Amendment claims
       specifically state that defendants targeted the NRA for its viewpoints and
       political beliefs and advocacy, and that defendants “caused financial
       institutions doing business with the NRA to end their business relationships
       with the NRA, or explore such action.” Dkt. No. 37 at 29-30 (emphasis
       added). These remaining claims do not express how defendants’ alleged
       conduct regarding financial institutions doing business with non-NRA


                                               12
 Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 13 of 14



       organizations supports their First Amendment claims. Accordingly, insofar as
       plaintiff seeks to compel discovery regarding any adverse or enforcement
       actions defendants may have taken against financial institutions doing
       business with non-NRA organizations [or] “similar Gun Promotion
       organizations,” such request is denied for failure to demonstrate relevancy.

Dkt. 121 at 49. 7

       On this appeal, Plaintiff argues that “[f]or the same reasons as noted above, it

is more than likely that evidence indicating Defendants’ viewpoint animus toward the NRA,

and disparate treatment of the NRA, may be found in such materials. And such evidence is

directly relevant to the NRA’s First Amendment claims of viewpoint discrimination and

retaliation, and, moreover, directly relevant to Defendants’ qualified immunity defense.” Dkt.

No. 130 at 17.

        For reasons discussed by the Court above, documents responsive to this category

of demands should be produced to Magistrate Judge Hummel for in camera review to

determine relevancy to the First Amendment claims, a qualified immunity defense, and any

selective enforcement claim that may be added in the interim.

IV.    CONCLUSION

       For the reasons discussed above, Plaintiff’s appeal, Dkt. No. 130, of Magistrate

Judge Hummel’s discovery determinations, Dkt. No. 121, is GRANTED. Documents

should be produced to Magistrate Judge Hummel for in camera review in accordance with


          7
            Magistrate Judge Hummel found that documents and communications relevant to adverse actions
 against the NRA would appear to be relevant to Plaintiff's First Amendment claims. Dkt. 121 at 49. In
 response to the Defendants explanation that “[w]ith the exception of the documents that relate to defendants’
 investigation of Chubb, Lockton, and Lloyds, which gave rise to the consent orders addressed above, all
 documents responsive to these requests including the two DFS Guidance Letters have been produced to the
 NRA,” Dkt. No. 79 at 25, Magistrate Judge Hummel directed the defendants to provide a signed affidavit
 “stating that there exist no documents relevant to adverse or enforcement actions against banks doing
 business or potentially doing business with the NRA, other than Lockton, Chubb, and Lloyds beyond what
 has already been provided to plaintiff.” Dkt. No. 121 at 49-50.

                                                     13
 Case 1:18-cv-00566-TJM-CFH Document 188 Filed 03/31/20 Page 14 of 14



this Decision and Order.

IT IS SO ORDERED.

Dated: March 31, 2020




                                      14
